DETAILED ACTION
Claim Status
This Office Action is in response to Restriction Election on 11/02/2020.
Claims 1-13 and 21-27 are pending while claims 14-20 are canceled and newly added claims 23-27 are withdrawn from consideration as described below.
Claims 1-13 and 21-22 have been examined.

Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-13 in the reply filed on 11/02/2020 is acknowledged.
Newly added claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention because the claims do not fall within elected Group I, but fall within Group III, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/02/2020.
Claims 23-27, drawn to Protecting confidentiality, classified in CPC H04W 12/001.
Invention III is related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case subcombination I has separate utility such as an electronic device comprising a secure element configured to store a mobile card, receive personal data for authentication of a user of a mobile card and card data through the communication circuit from the server.  Subcombination III has separate utility such as store, in secure zone of a memory, encrypted data encrypted based on backup data that includes the personal data and the card data for backing up .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
Claim 1 recites “configured to communicate,” “processor is configured to: receive personal data… store, in the secure element, backup…”, Claim 2 recites “to back up,” Claim 12, recites “to use,” are all intended use/functional language and does not have patentable weight as each describe the intended use of the communication circuit, secure element and processor respectively. (See MPEP 2103 I C, 2114 IV)
Claims 2-3, 5, 7, 9-13 and 21-22 also recites intended use of the processor.
Claim 4 recites “wherein the personal data includes at least one of a name, date of birth or telephone number of a user of the mobile card, and wherein the card data includes at least one of a card number, expiration date, card verification value (CW), or balance of the mobile card,” which describes characteristic of personal and card data.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2sd 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claims 23-24, 35 and 37 also recite nonfunctional descriptive material.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites “wherein the processor is configured to: when the mobile card is provisioned, receive personal data for authentication of a user corresponding to the mobile card and card data for payment by the mobile card through the communication circuit from the server.”  Although the Applicant’s Specification discloses,
“In some embodiments according to the present disclosure, there is provided an electronic device that includes a communication circuit that communicates with a server for issuing a mobile card, a secure element, a memory including a secure zone, and a processor electrically connected to the communication circuit, the secure element, and the memory, wherein the processor stores encrypted data received from another electronic device in the secure zone of the memory, receives personal data required for authentication of a user corresponding to the mobile card and card data required for payment by the mobile card by decrypting the encrypted data, generates the mobile card based on the personal data and the card data, and stores the mobile card in the secure element.
According to certain embodiments, the wireless communication module 192 may identify and authenticate the electronic device 101 using user information stored in the subscriber identification module 196 in the communication network.” (PGPub, Pars. 11, 50 as similarly in 66, 88, 115)
The Applicant’s Specification does not disclose how the authentication of the user is performed.  Therefore, the claim recites functional language but does not describe how the 
Claims 2 and 7 are also rejected based on the same rational as the Specification does not describe how the processor generates an applet nor does the Specification describes how a time limit is set to use the encrypted data, respectively.
Claims 2-13 and 21-22 are also rejected as each depend on claim 1.
Claims 8-13 are also rejected as each depend on claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 7, 12 and 21 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Evidence to support a position that claims 1, 5, 7, 12 and 21 are drawn to a product includes the recitation of “An electronic device…
Claim 1, “server for issuing a mobile card,” “provisioned,” “authentication,” “payment by the mobile card”
Claim 5, “data associated with the mobile card is updated,”
Claim 7, “request,”
Claim 12, “use,”
Claim 21, “user input,”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 1, 5, 7, 12 and 21 to be drawn to either a product or process.
Therefore, claims 21, 30, 33, 35-36 and 38 are attempting to claim both an apparatus and the method steps of using the apparatus.  This causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.  However, it has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved.  (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).
Claims 2-13 and 21-22 are also rejected as each depend on claim 1.
Claim limitation “secure element configured to store” in Claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to 
Although the specification describes,
“The secure element 320 may store a mobile card. The secure element 320 may be an access-restricted storage. For example, the secure element 320 may include at least one of an embedded secure element (eSE) or a subscriber identity module (SIM).” (PGPub Par. 60)
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states: 
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “secure element” is associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receive input nor receiving authenticated digital confirmation.  The terms “secure element
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-13 and 21-22 are also rejected as each depend on claim 1.
Claim 1 recites “when the mobile card is provisioned, receive personal data for authentication of a user corresponding to the mobile card and card data for payment by the mobile card through the communication circuit from the server.”  The claim is unclear to one of ordinary skill because none of preceding limitation of the claim provides provisioning of the mobile card.  Further, it is unclear if the claim is directed to provisioning of a mobile card, authentication of a user or if the claim is directed to payment by the mobile card through the communication circuit from the server. Specifically, it is unclear whether the limitation “receive personal data for authentication of a user corresponding to the mobile card and card data” requires receiving both personal data and card data, or whether the limitation only requires receiving personal data, and the phrase “and card data” describes “a user” as “corresponding” to both the mobile card and card data. Additionally, it is unclear whether “through the communication circuit from the server” describes the source from which the “personal data” is received or whether it describes the “payment” as being “through the communication circuit from the server.” Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 3 is also rejected based on the same rational as there is no execution of a wallet application in preceding limitations.
Claims 2-13 and 21-22 are also rejected as each depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2012/0172089) in view of Jeon et al. (US 2015/0301897).
With respect to claim 1, Bae discloses an electronic device comprising:
a communication circuit configured to communicate with a server for issuing a mobile card (Abstract, Figs. 1-10; Pars. 6, 12-16, 30-33, 52, 64, 74, 85);
a secure element configured to store the mobile card (Fig. 9; Pars. 6, 12, 16, 32, 34, 63-65, 71, 83-85, 88-89); 
a memory (Fig. 9; Pars. 29, 71, 85); and
a processor electrically connected to the communication circuit, the secure element, and the memory wherein the processor is configured to (Abstract, Fig. 9; Pars. 12-16, 71, 60, 85-86):
when the mobile card is provisioned, receive personal data for authentication of a user corresponding to the mobile card and card data for payment by the mobile card through the communication circuit from the server (Figs. 1-10; Pars. 6, 12-16, 30-33, 52-54, 60, 64, 74, 85); and
Bae does not explicitly disclose store, in the secure element, backup data including the personal data and the card data for backing up the mobile card.  Jeon disclose store, in the secure element, backup data including the personal data and the card data for backing up the mobile card (Figs. 1-2; Pars. 56-60, 63-65, 83-84, 90-92).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the personal data and the card data provided by the user via a user device for backing up the mobile card in the secure element of the user device (Fig. 7; Pars. 11, 34, 47, 54-56, 68-Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 2, Bae discloses all the limitations as described above.  Additionally, Bae discloses the electronic device of claim 1, wherein the processor is configured to:
an applet including the personal data and the card data (Fig. 8; Pars. 55, 60), and
store the applet in the secure element (Pars. 34, 47, 54-56, 60, 68, 84-85, 88-90).
Bae does not explicitly disclose generate an applet, to back up the mobile card.  Jeon disclose generate an applet, to back up the mobile card (Pars. 56-59).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generation of mobile wallet application by the system that stores user account information within the secure element or the activating of the mobile willet application in the user device (Pars. 55, 88-90) of Bae in view of generate an applet, to back up the mobile card (Pars. 56-59) of Jeon in order to allow the user device make purchase at the NFC enabled Point-of-Sale (POS) merchant by waving the NFC enabled mobile device at the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 3, Bae in view of Jeon discloses all the limitations as described above.  Additionally, Bae discloses the electronic device of claim 1, wherein the memory stores a wallet application and a trusted service manager (TSM) agent (OTA Proxy) (Figs. 1-10; Pars. 6, 12-16, 30-34, 52, 60, 64, 74, 83-85), and wherein the processor is configured to:
after executing the wallet application, receive the personal data and the card data from the server using the TSM agent (Pars. 33-34, 47, 52-56, 60, 68, 84-85, 88-90), and
store the backup data in the secure element using the TSM agent (Pars. 34, 47, 54-56, 68, 84-85, 88-90).
With respect to claim 4, Bae in view of Jeon discloses all the limitations as described above.  Additionally, Bae discloses The electronic device of claim 1, 
wherein the personal data includes at least one of a name, date of birth or telephone number of a user of the mobile card (Pars. 52-54), and
wherein the card data includes at least one of a card number, expiration date, card verification value (CVV), or balance of the mobile card (Par. 54, 65, 85).
With respect to claim 5, Bae in view of Jeon discloses all the limitations as described above.  Additionally, Jeon discloses the electronic device of claim 1, wherein the processor is configured to:
when data associated with the mobile card is updated, change the backup data such that the personal data and the card data correspond to the updated data (Figs. 2, ; Pars. 14-15, 24-25, 40-41, 52-65, 90-97).
With respect to claim 6, Bae in view of Jeon discloses all the limitations as described above.  Additionally, Bae discloses the electronic device of claim 1, wherein the secure element includes at least one of an embedded secure element (eSE) or a subscriber identity module (SIM) (Fig. 9; Pars. 11-14, 60, 80, 83, 85).
With respect to claim 11, Bae in view of Jeon discloses all the limitations as described above.  Additionally, Jeon discloses the electronic device of claim 7, wherein the processor is configured to:
receive a password for encrypting the personal data and the card data (Par. 64-65), and
encrypt the personal data and the card data using the password (Par. 64-65).

Claims 7-10, 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2012/0172089), Jeon et al. (US 2015/0301897) in view of Ginter et al. (US 2009/0048978).
With respect to claims 7 and 21, Bae in view of Jeon discloses all the limitations as described above.  Additionally, Jeon discloses the electronic device of claim 1, wherein the processor is configured to:
obtain the personal data and card data from the backup data stored in the secure element in response to a request (input) of a user of the electronic device (Abstract, Figs. 2; Pars. 14-15, 20-21, 53, 62-63, 67).
Bae nor Jeon explicitly disclose wherein the memory includes a secure zone nor store the personal data and card data in the secure zone of the memory.  Ginter disclose memory includes a secure zone (Figs. 6, 8, 71; Pars. 456-458, 527, 460, 1864-1872) and store the personal data and card data in the secure zone of the memory (Figs. 6, 8, 71; Pars. 195, 225, 282, 456-458, 460, 494-499, 507-515, 1093-1094, 1305, 1864-1891, 1890-1891).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the secure domain that is within the secure elements containing payment applet with account sensitive information (Fig. 9; Pars. 88, 90) of Bae, Jeon in view of memory includes a secure zone (Figs. 6, 8, 71; Pars. 456-458, 460, 1864-1872) and store the personal data and card data in the secure zone of the memory (Figs. 6, 8, 71; Pars. 195, 225, 282, 456-458, 460, 494-499, 507-515, 1093-1094, 1305, 1864-1891, 1890-1891) of Ginter in order to prevent access, by external parties, to the account sensitive information that is stored within the payment applet (Bae, Pars. 88, 90) and to process sensitive user information in a secure processing environment and store important information securely using cryptographic algorithms that is enclosed within a protected tamper resistant security barrier (Ginter, Pars. 456-457, 515).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc
With respect to claim 8, Bae, Jeon in view of Ginter discloses all the limitations as described above.  Additionally, Ginter discloses the electronic device of claim 7, wherein the secure zone includes a trust zone (cryptographic processing) (Pars. 456-458, 515, 527, 570-572).
With respect to claims 9-10, 13 and 22, Bae, Jeon in view of Ginter discloses all the limitations as described above.  Additionally, Jeon discloses the electronic device of claim 21, wherein the processor is configured to:
delete the backup data in the secure element when the personal data and the card data are obtained (Par. 55, 65, 69-70);
encrypt the personal data and the card data (Par. 63-65, 84);
directly transmit the encrypted data to another electronic device (Fig. 1; Pars. 56-61, 63-65, 84-86).
Neither Bae nor Jeon explicitly disclose store the encrypted data in the secure zone of the memory.  Ginter disclose store the encrypted data in the secure zone of the memory (Figs. 6, 8, 71; Pars. 195, 225, 282, 456-458, 460, 494-499, 507-515, 527, 570-572, 1093-1094, 1305, 1864-1891, 1890-1891).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the secure domain that is within the secure elements containing payment applet with account sensitive information (Fig. 9; Pars. 88, 90) of Bae, Jeon in view of store the encrypted data in the secure zone of the memory (Figs. 6, 8, 71; Pars. 195, 225, 282, 456-458, 460, 494-499, 507-515, 527, 570-572, 1093-1094, 1305, 1864-1891, 1890-1891) of Ginter in order to prevent access, by external parties, to the account sensitive information that is stored within the payment applet (Bae, Pars. 88, 90) and to process sensitive user information in a secure processing environment and store important information securely using cryptographic algorithms that is enclosed within a protected tamper Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2012/0172089), Jeon et al. (US 2015/0301897), Ginter et al. (US 2009/0048978) in view of Huxham et al. (US 2015/0227932).
With respect to claim 12, Bae, Jeon in view of Ginter discloses all the limitations as described above.
Neither Bae, Jeon nor Ginter explicitly disclose set a time limit to use the encrypted data.  Huxham disclose set a time limit to use the encrypted data (Figs. 1, 7; Pars. 35, 70-73).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the limited time usage set for the OTA proxy to communicate encrypted information with other devices (Pars. 33, 56-61, 63-65, 84-86) of Bae, Jeon, Ginter in view of setting a time limit to use the encrypted data (Figs. 1, 7; Pars. 35, 70-73) of Huxham in order to conserve technical resources and communicate sensitive information only at a specific time (Bae, Pars. 33, 88, 90) and to allow access to encrypted information with a preset time condition (Huxham, Pars. 35, 70-73).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Roberts et al. (US 2012/0271380); processor setting time limit to use the encrypted data (Pars. 11, 14).
PGPub Kim et al. (US 2014/0089666); processor setting time limit to use the encrypted data (Pars. 7, 14-16, 85).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685